UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 201 7 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia ( A state-owned public limited liability Company ) (Translation of registrant’s name into English ) J l. Japati No. 1 Bandung 40133 , Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F : Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date July 28, 2017 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Andi Setiawan (Signature) Andi Setiawan VP Investor Relations Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk andits subsidiaries Consolidated financial statements as of June 30, 2017 (unaudited) and for the six months period then ended (unaudited) PERUSAHAAN PESEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2017ANDFOR THE SIX MONTHS PERIODTHEN ENDED (UNAUDITED) TABLE OF CONTENTS Page Consolidated Statements of Financial Position 1 Consolidated Statements of Profit or Loss and Other Comprehensive Income 2 Consolidated Statements of Changes in Equity 3-4 Consolidated Statements of Cash Flows 5 Notes to the Consolidated Financial Statements 6-116 These consolidated financial statements are originally issued in Indonesian language PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk ANDSUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL POSITION As of June 3 0 , 2017 (unaudited) and December 31, 2016 (audited) (Figures in tables are expressed in billions of R upiah, unless otherwise stated) Table of Content Notes June 30, 7 December 31, 6 ASSETS CURRENT ASSETS Cash and cash equivalents 2c,2e,2u,
